Citation Nr: 1445141	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claim was decided by a special processing unit and following issuance of the rating decision, the claim was returned to the RO in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a July 2011 general medical VA examination, the examiner noted that the Veteran had previously undergone a Compensation and Pension (C & P) audiology examination.  Further, at a December 2011 hearing loss and tinnitus VA examination, the examiner noted that the Veteran reported for an Ear, Nose and Throat (ENT) examination in 2010.  There is no 2010 ENT examination associated with the Veteran's physical or virtual claims folder.  As there is evidence of missing VA treatment records, they should be obtained on remand.  

Also, as the examiner did not provide a definite opinion as to the etiology of tinnitus - indicating that such opinion would be speculative without providing a basis (e.g., missing evidence) for the determination that an opinion would be speculative - a further medical opinion is needed.  Jones v. Shinseki, 23 Vet. App. 382 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent medical records from Indianapolis VAMC, including a 2010 ENT examination. 

2.  Return the case to the December 2011 VA examiner, or another qualified professional if the examiner is unavailable, for a medical opinion as to the etiology of tinnitus.  Based upon a claims file review, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus is due to service, including reported noise exposure therein.  All opinions must be supported by a detailed rationale. 

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal. If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



